Citation Nr: 0534199	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed 
disability of the right side of the chest.  

3.  Entitlement to service connection for claimed erectile 
dysfunction.  

4.  Entitlement to service connection for claimed nerve 
disability of the left leg.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from October 1990 to May 1991.  

He had service in the Republic of Vietnam, where his awards 
and decorations included the Combat Infantryman Badge.  He 
also had service in Southwest Asia during the Persian Gulf 
War, as well as extensive service in the Reserve.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003.  

The Board found that the veteran had submitted new and 
material evidence to reopen his claims of service connection 
for low back disability, right-sided chest disability, 
erectile dysfunction and blisters and fungus of the feet.  
Those claims were then remanded for further development.  

The Board also remanded the issue of service connection for 
nerve disability of the left leg.  

By a rating action in November 2004, the RO granted service 
connection for bilateral tinea pedis with tinea unguium 
(claimed as blisters and fungus of the feet), and assigned a 
noncompensable rating, effective on February 27, 2002.  

With respect to the issue of service connection, that action 
represented a full grant of benefits.  Therefore, the Board 
no longer has jurisdiction over that issue, and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  

In a statement, received in February 2005, the veteran raised 
contentions to the effect that service connection was 
warranted for post-traumatic stress disorder (PTSD).  That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  However, it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran's low back disability, diagnosed as 
degenerative disc disease and degenerative arthritis, was 
first manifested many years after service.  

2.  The currently demonstrated degenerative disc and 
arthritis of the lumbar spine is not shown to be due to any 
event or incident or the veteran's period of service.  

3.  The veteran does not have current identifiable disability 
or objective manifestations associated with his complaints of 
right-sided chest pain.   
 
4.  The currently demonstrated erectile dysfunction is shown 
as likely as not to be due to an undiagnosed illness that 
developed in service.  

5.  The currently demonstrated nerve disability of the left 
leg is related to the veteran's low back disability which was 
first manifested many years after service; there is no 
competent evidence of record that it is related to any event 
or incident of the veteran's period of active service.   



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by service; nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  
 
2.  The veteran is not shown to have disability of the right 
side of the chest due to an undiagnosed illness or other 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1117, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2005).   
 
3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by erectile dysfunction is due to an 
undiagnosed illness that was incurred in his service in 
Southwest Asia during the Persian Gulf War.  38 U.S.C.A. 
§§ 1117, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.317 (2005).   
 
4.  The veteran is not shown to have a nerve disability of 
the left leg due to an undiagnosed illness or other disease 
or injury that was incurred in or aggravated by service; nor 
may any be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).   
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to Assist 

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   
 
In assisting the veteran, the VA must notify him as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the VA must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.   
 
By virtue of information contained in letters, dated in March 
2002 and in January and February 2004, the RO and the VA 
Appeals Management Center (AMC) in Washington, D.C. informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The RO and/or AMC noted that in order to establish service 
connection for a particular disability, the evidence had to 
show the following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that the 
veteran had current physical or mental disability; and 3) 
that there was a relationship between the current disability 
and an injury, disease, or event in service.  

The RO and/or AMC further noted that a relationship to 
service was presumed if the veteran developed certain 
diseases and had service in Southwest Asia during the Persian 
Gulf War.  

The RO and/or AMC informed the veteran that it would request 
relevant records held by Federal agencies, such as medical 
records from the military or VA hospitals or those held by 
the Social Security Administration.  

The RO and/or AMC also noted that it would make reasonable 
efforts help the veteran try to get other relevant evidence, 
such as private medical records, employment records, or 
records from State or local government agencies.  

The RO and/or AMC told the veteran that he had to give it 
enough information about his records so that it could obtain 
them from the person or agency that had them.  He was 
notified that if he wished the VA to obtain medical records 
from a non-VA health care provider, he would have complete 
and return VA Form 21-4142.  

The RO and/or AMC requested that he include the complete name 
and address of the doctor or medical facility who had the 
records, as well as the approximated dates of treatment.  

The RO and/or AMC stated that they would notify the veteran 
if the holder of the records declined to provide them or 
asked for a fee to provide them.  The RO and/or AMC noted, 
however, that it was ultimately the veteran's responsibility 
to make sure that it received all of the evidence necessary 
to support his claim, which wasn't in the possession of a 
Federal department or agency.  

The RO and/or AMC informed the veteran that it would assist 
him by providing a medical examination or getting a medical 
opinion if it decided it was necessary to make a decision in 
his claim.  

The RO and/or AMC then requested that the veteran inform it 
if there was any other evidence or information that he 
thought would support his claim.  

The RO and/or AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

The RO and/or AMC also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in March 2002 and January 
and February 2004, the veteran was provided with a Statement 
of the Case (SOC), in July 2002; Supplemental Statements of 
the Case (SSOC's) in April 2003, December 2004, and March 
2005; and a copy of the Board's December 2003 remand.  

They further notified the veteran and his representative of 
the evidence necessary to substantiate his claims of 
entitlement to service connection for low back disability, 
disability manifested by right-sided chest pain, erectile 
dysfunction, and nerve disability of the left leg.  

Indeed, the SOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical and personnel records; 
records reflecting his treatment by the VA from December 1969 
through January 1980 and from January 1995 through 
January 2005; reports of examinations performed by the VA in 
January 1970, September 1993, December 1996, October and 
November 1997, October 2002, and January 2004; records and 
reports from M. T., D.C. reflecting the veteran's treatment 
from September 1999 through December 2004; records and 
reports, dated from June 2002 through November 2004, 
reflecting the veteran's treatment from or through the 
offices of G. T. L., M.D.; a statement from a former fellow 
serviceman, dated in September 2002; a report of surgery, 
performed in October 2003; and the report of a conference, 
held in October 2002 with a VA Decision Review Officer.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  

In this regard, the veteran has not identified any further 
outstanding evidence (that has not been sought by the VA), 
which could be used to support any of the following issues:  
service connection for low back disability; service 
connection for disability of the right side of the chest; 
service connection for erectile dysfunction; and service 
connection for nerve disability of the left leg.  

Given the efforts by the RO and AMC to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to any of the issues on appeal.  

As such, further action is unnecessary in order to meet the 
Vas' statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Saponis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of service connection for low back disability; 
service connection for disability of the right side of the 
chest; service connection for erectile dysfunction; and 
service connection for nerve disability of the left leg.  See 
Mayfield v. Nichol son, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
insurgence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Calza v. Brown, 7 Vet. App. 498, 506 (1995).

When a veteran who served for ninety (90) days or more during 
a period of war (or during peacetime service after December 
31, 1946) develops certain chronic conditions, such as 
arthritis or organic disease of the nervous system, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In part, the veteran contends that his right chest pain, 
erectile dysfunction, and nerve disability of the left leg 
are manifestations of an undiagnosed illness associated with 
his participation in the Persian Gulf War.  He states that 
such symptoms are the result of his exposure to smoke and 
dust.  

The VA may pay compensation to a veteran who served in the 
Southwest Theater of operations during the Persian Gulf War, 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a).  

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  


A.  Low Back

During his October 2002 conference with a VA DRO, the veteran 
contended that his back disability was due to an injury in 
service in March 1969.  He also contended that it had been 
aggravated by additional back trauma sustained while riding 
in trucks and bouncing around during his service in the 
Persian Gulf War.  

A review of the evidence discloses that, in service in March 
1969, the veteran sustained mid and low back strain while 
working with sandbags.  However, that injury was apparently 
acute and transitory, as the veteran received no further 
treatment for such a disorder during the remainder of 
service.  Indeed, during his October 1969 service separation 
examination, his spine was reportedly normal.  

Although the veteran continued to complain of back pain 
during his treatment at VA in December 1969, and during his 
January 1970 VA examination, the examinations and X-ray 
studies were negative for any objective manifestations.  

Chronic low back disability was not clinically reported until 
September 1999, when electrodiagnostic testing revealed 
abnormal neuropathic changes consistent with nerve root 
dysfunction at L4, L5, and S1.  More recent records and 
reports, such as those from M. T., D.C., dated in March and 
October 2002 and December 2004, and the reports of VA 
examinations performed in October 2002 and January 2004, show 
various diagnoses of low back disability, including recurrent 
strain, degenerative disc disease, and arthritis.  

The reports from Dr. T., as well as those from G. T. L., 
M.D., dated in June 2002, indicate that the veteran's 
degenerative spine very likely resulted from impact and 
physical labor during service, including the impact sustained 
from riding in trucks.  In this regard, the report from the 
former fellow service man shows that, during the veteran's 
duty in the Persian Gulf War, he complained of back pain 
after riding in trucks.  

During the VA examinations in October 2002 and January 2004, 
the examiner recognized the history of the veteran's back 
injury sustained during his first period of active duty.  
However, he noted that it could not have been particularly 
serious, as the veteran's jobs after service had involved 
moderately heavy to heavy physical labor.  

Moreover, he noted that the report of the normal VA 
examination in 1970 and a report of normal X-ray studies in 
1998 supported the conclusion that the veteran's back 
problems were the result of recurrent mechanical strain 
rather than any specific degenerative changes.  

In any event, the examiner concluded that that the cumulation 
of recurrent back trauma inherent during 33 years of 
employment was far more likely to cause of the veteran's low 
back disability than the single back episode of back strain 
in service.  

The Board finds the VA examiner's opinion more persuasive 
that those of Dr. T. and Dr. L., as it was based not only on 
the history reported by the veteran but on a review of the 
veteran's claims folder, as well as a physical examination.  

Moreover, unlike Dr. T., the VA examiner supported his 
opinion with clear rationale.  Indeed, Dr. T.'s opinion was 
conclusory in nature; and although he stated that he had 
reviewed records relating to the veteran's back pain, he did 
not identify which records he reviewed.  

In this regard, the Board notes that Dr. T.'s clinical 
records do not refer to any low back trauma during either 
period of the veteran's active duty.  Rather, records such as 
those dated in December 2004, reflect the fact that he was 
receiving chiropractic treatment primarily for spine problems 
relating to his continuing employment as a truck driver.  

Further, the Board notes that Dr. L's opinion regarding back 
trauma in service is based on history reported by the 
veteran, rather than a review of the claims folder.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In light of the foregoing, the Board finds the preponderance 
of the evidence against the veteran's claim of service 
connection for low back disability.  The medical reports to 
the contrary are based information provided by the veteran.  

In addition, the veteran as a layman he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection is not warranted.  


B.  Disability of the Right Chest

The veteran contends that he has right-sided chest pain as a 
result of service.  During his DRO conference in October 
2002, he acknowledged that his chest pain was first noted in 
1974; however, he stated that it had been aggravated by 
subsequent service.  Accordingly, he maintains that service 
connection is warranted. 

A review of the evidence, however, is completely negative for 
any complaints or clinical findings of disability manifested 
by chest pain in service.  Although such complaints were 
clinically recorded in the mid-1970's, there is no current 
evidence of chronic, identifiable disability associated with 
those complaints.  

Absent evidence of current identifiable disability, the 
veteran cannot meet the criteria for service connection 
either directly or on the basis of aggravation.  


In the alternative, the veteran maintains that his right-
sided chest pain is the result of undiagnosed illness due to 
his participation in the Persian Gulf War.  He notes that, 
during that time, he was exposed to dust and smoke and that 
such exposure caused or, at the very least, aggravated his 
chest pain.  

Despite the veteran's contentions, the clinical work-ups and 
examinations, such as those performed by the VA in 1997 and 
2004, have failed to reveal the presence of any 
cardiovascular or pulmonary pathology associated with his 
service in Southwest Asia.  

Indeed, the health care providers and examiners have 
considered the veteran's complaints to be musculoskeletal in 
nature.  Nevertheless, a diagnosis has not been established 
to account for those complaints.  

While the veteran's complaints of right-sided chest pain go 
back to the mid-1970's, the record is negative for any 
associated objective manifestations or evidence of disability 
to a degree of 10 percent.  For example, the report of a 
Persian Gulf War/Agent Orange protocol examination, performed 
by the VA in September 1993, is negative for any 
musculoskeletal abnormalities.  

Moreover, a VA outpatient treatment record, dated in 1995, 
and the report of the October 1997 VA examination, show that 
the veteran has a full range of motion of the upper 
extremities.  

In fact, the report of the most recent VA examination 
(January 2004) specifically states that the veteran's 
musculoskeletal chest pain is not considered disabling.  The 
only reports to the contrary come from the veteran; however, 
it must be emphasized that as a layman, he is not qualified 
to render opinions which require medical expertise.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Absent competent evidence of objective manifestations of 
right-sided chest pain or disability to a degree of 10 
percent, the veteran cannot meet the criteria for service 
connection for undiagnosed illness associated with his 
participation in the Persian Gulf War.  Accordingly, service 
connection is not warranted on that basis.  


C.  Erectile Dysfunction

In regard to the veteran's claim of service connection for 
erectile dysfunction, the record discloses that, in service 
in December 1968, the veteran was struck in the testicles.  
However, on examination, his testicles were found to be 
normal, and the diagnosis was a possible ureteral contusion.  

Despite that injury, there were no findings of any residual 
disability during the remainder of his first period of active 
duty or during his service in the early 1990's.  

Indeed, erectile dysfunction was not clinically reported 
until the veteran's examination by VA in December 1996; and 
there is no competent evidence of record showing a nexus 
between that disorder and any incident in service.  
Accordingly, service connection is not warranted on a direct 
basis.  

Again, the veteran contends that his erectile dysfunction is 
the result of undiagnosed illness associated with his 
participation in the Persian Gulf War.  In this regard, the 
Board notes the initial manifestations of that disorder 
clearly meet the time requirements set forth in 38 C.F.R. 
§ 3.317.  

That disorder has been in effect for more than 6 months and 
is manifested by objective manifestations requiring various 
forms of treatment including medication, a vacuum pump, 
and/or injections.  The loss of erectile power also more 
nearly reflects the criteria for a compensable evaluation 
under VA rating criteria.  38 C.F.R. § 4.115b (2005).  

Although the veteran has recently been treated for 
epididymitis, a left varicocele, and/or discomfort of the 
spermatocord (See, e.g., private medical records, dated in 
2003), there is no competent evidence that the veteran's 
erectile dysfunction, has been caused by any of those 
disorders or any other supervening condition or event that 
occurred between the time of his departure from active duty 
in the Southwest Asia theater of operations.  

Finally, there is no affirmative evidence that the erectile 
dysfunction is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  The question, 
then, is whether the veteran's erectile dysfunction is 
attributable to a known clinical diagnosis.  

Various disorders have been set forth to explain the 
veteran's erectile dysfunction.  In December 1996, the VA 
examiner acknowledged that there was no obvious medical cause 
but stated that such disorder was most likely psychogenic in 
nature.  

Following a VA urologic examination in January 2004, the 
examiner concluded that the veteran's erectile dysfunction 
was likely related to neurovascular changes related to the 
aging process with a possible contribution from a back 
injury.  

In June 2004, the veteran's private physician noted that the 
veteran was impotent due to peripheral vascular disease.  

Despite the foregoing treatment and examinations; however, 
the cause of the veteran's erectile dysfunction has not been 
established.  Indeed, in June 2002, the veteran's treating 
physician acknowledged that the etiology was unclear.  

Absent an established clinical diagnosis, the veteran is able 
to meet the criteria for compensation due to undiagnosed 
disability resulting from participation in the Persian Gulf 
War.  At the very least, the evidence is in relative 
equipoise.  

That is, there is an approximate balance of evidence both for 
and against the veteran's claim.  Under such circumstances, 
all reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for erectile dysfunction is 
warranted.  


D.  Nerve Disability of the Left Lower Extremity

The veteran's service medical records are negative for any 
nerve disability of the left lower extremity.  As noted 
hereinabove, such records do show that the veteran strained 
his back in service in March 1969; however, then as now, 
there were no findings of associated pain radiating into his 
left lower extremity.  

The nerve disability of the left lower extremity was not 
clinically reported until September 1999, when the veteran 
complained of severe low back pain radiating into his hips 
and lower extremities.  The electrodiagnostic studies 
confirmed the presence of peripheral neuropathy; however, 
there were no findings that such disability was in any way 
related to any incident in service, including the back injury 
in March 1969.  

More recent records, such as the report of the January 2004 
VA orthopedic examination, show that the veteran continues to 
experience low back pain radiating into his left lower 
extremity.  

Those symptoms have been associated with degenerative disc 
disease; however, the record remains negative for any 
competent evidence of a relationship between that disorder 
and service.  

Again, the only reports to the contrary come from the 
veteran.  As above, however, such reports, by themselves, are 
insufficient to establish service connection.  Espiritu.  
Accordingly, service connection for nerve disability of the 
left leg is denied.  

In arriving at this decision, the Board has considered the 
veteran's contentions that nerve disability in his left leg 
is due to undiagnosed illness resulting from participation in 
the Persian Gulf War.  However, inasmuch as that disability 
has been attributed to a known clinical diagnosis, he is not 
eligible for compensation on that basis.  



ORDER

Service connection for low back disorder is denied.  

Service connection for disability of the right side of the 
chest is denied.  

Service connection for erectile dysfunction is granted.  

Service connection for nerve disability of the left leg is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


